DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “A ring tray” in line 4 where it is unclear if this is the same “ring tray” recited in line 2 of the claim or a different ring tray.  When a claim element is first introduced, it should be preceded by the word “a” or “an” where appropriate.  Subsequent recitations of the claim element should be preceded by the word “the” or “said” to indicate reference back to the same claim element.
	Claim 1 recites “A ring tray on sideways” in line 4 where it is unclear what the ring tray is on, and what orientation is considered “sideways”.
	Claim 1 recites “An attachable mirror” in line 5 where it is unclear if this is the same “mirror” recited in line 3 of the claim or a different mirror.

	Claim 1 recites “a mirror” in line 6 where it is unclear if this is the same “mirror” recited in line 3 of the claim or a different mirror.
Claim 1 recites “Small pockets” in line 7 where it is unclear if these are the same “Small clear pockets” recited in line 6 of the claim or different small pockets.
Claim 1 recites “a ring holder” in line 7 where it is unclear if this is the same element as the “ring tray” recited in line 2 of the claim or a different ring holding element.
Claim 1 recites “Necklace Velcro or snap hang on a door” in line 8 which is confusing wording and unclear as to what limitation applicant is intending to claim.
Claim 1 recites “Velcro” in line 9 where it is unclear if this is the same “Velcro” recited in line 8 of the claim or different Velcro.
Claim 1 recites “a ring tray” in line 9 where it is unclear if this is the same “ring tray” recited in line 2 of the claim or a different ring tray.
Claim 1 recites “mirror” in line 9 where it is unclear if this is the same “mirror” recited in line 3 of the claim or a different mirror.
Claim 2 recites “jewelry cosmetic organizer” in line 1 where it is unclear what structure is included in the apparatus.  It is unclear what defines a “jewelry cosmetic organizer”.
Claim 3 recites “The invention” in line 1 where it is unclear what applicant regards as “The invention”.  There are no defining limitations for “The invention”.
Claim 3 recites “it’s” in line 1 where it is unclear if “it’s” refers to the “invention”, the “closet”, or the “door”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2009/0014267 to Day (Day).

As to claim 1, Day discloses a hanging jewelry and cosmetic organizer for storing valuables comprising: a hanging ring tray (116); a hanging mirror (112); a ring tray (118) on sideways and is detachable; an attachable mirror (112) especially on a hanging object (110); small clear pockets (116) beside a mirror (112); small pockets (118) under a ring holder (116); necklace velcro or snap (see paragraph [0019]) hang on a door; velcro (see paragraph [0017] and [0025]) under a ring tray (116) and mirror (112).

As to claim 2, Day discloses an over the door hanging jewelry cosmetic organizer made of fabric (see paragraphs [0016], [0019] and [0022]; see also Figure 1).

.


Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2013/0256159 to Walsh (Walsh).

As to claim 2, Walsh discloses an over the door hanging jewelry cosmetic organizer (100) made of fabric (see paragraph [0025]; see also Figures 1-3).

As to claim 3, Walsh discloses the invention hangs in a closet or behind a door so it's hidden and can be rolled to be stored safely (see paragraph [0025]; see also Figures 1-3).


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 starts each line with a capital letter.  Since each claim must be a single sentence, only the first letter of the claim should be capitalized.  Appropriate correction is required.



Specification
The disclosure is objected to because of the following informalities: The specification does not clearly describe the different elements in the claims.  The specification should describe the drawings in such a way as to clearly indicate how the claimed elements are arranged.  
Appropriate correction is required.


Drawings
The drawings are objected to because they do not clearly indicate the elements listed in the claims.  Reference numbers should be used in the drawings along with corresponding descriptions of the reference numbers in the specification to indicate the various elements being claimed.  It is unclear which elements in the drawings correspond to the claimed “hanging ring tray”, “hanging mirror”, “ring tray on sideways”, attachable mirror”, “hanging object”, “Small clear pockets”, “ring holder”, Necklace Velcro”, “snap”, or “Velcro”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 4,735,246 to Niehaus; 5,121,833 to Lindsay et al. and 5,363,953 to Carter and US Patent Application Publications 2004/0016670 to .

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original 
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        04/09/2021